Case: 22-10027     Document: 00516281242         Page: 1     Date Filed: 04/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 14, 2022
                                  No. 22-10027                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   In the Matter of: William Paul Burch

                                                                          Debtor,

   William Paul Burch,

                                                                      Appellant,

                                       versus

   Mark X. Mullin,

                                                                        Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:21-CV-141


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10027      Document: 00516281242          Page: 2   Date Filed: 04/14/2022




                                    No. 22-10027

          Debtor-Appellant William Paul Burch petitioned for bankruptcy on
   December 28, 2012. He has filed several frivolous appeals to this court arising
   from that petition and an earlier bankruptcy proceeding, resulting in Burch
   receiving multiple sanctions and admonishments from this court. See In re
   Burch, No. 20-11171, 2022 WL 212836, at *1 (5th Cir. Jan. 24, 2022)
   (unpublished); see also In re Burch, 835 F. App’x 741, 745 (5th Cir.), cert.
   denied sub nom. Burch v. Freedom Mortg. Corp., 142 S. Ct. 253 (2021); In re
   Burch, No. 20-11240, 2022 WL 901510, at *1 (5th Cir. Mar. 28, 2022)
   (unpublished).
          In this appeal, Burch maintains that the bankruptcy judge presiding
   over his 2012 bankruptcy petition has demonstrated a pattern of bias against
   him. Over several years, beginning in 2018, Burch filed at least three motions
   asking the bankruptcy judge to recuse himself and transfer the proceedings
   to another division, all of which were denied. On February 2, 2021, the
   bankruptcy court denied Burch’s most recent motion to recuse and transfer
   venue. Burch appealed to the district court, naming the bankruptcy judge as
   the appellee. The district court summarily affirmed the bankruptcy court’s
   decision and entered final judgment against Burch. Burch appealed to this
   court and filed a competent pro se brief. The appellee has not appeared in
   this appeal and its briefing deadline has been cancelled. On appeal, Burch
   contends that the district court erroneously affirmed the bankruptcy court’s
   denial of his motion to recuse and transfer venue.
          We begin by examining, sua sponte, whether we have jurisdiction.
   See Mejia v. Whitaker, 913 F.3d 482, 487 (5th Cir. 2019). Burch asserts that
   this court has jurisdiction over his appeal as “an appeal from a final decision
   of a district court of the United States” under 28 U.S.C. § 1295(a)(1).
   However, we recently explained to Burch, in another appeal relating to his
   2012 bankruptcy petition, that this contention is unavailing:




                                         2
Case: 22-10027      Document: 00516281242          Page: 3   Date Filed: 04/14/2022




                                    No. 22-10027

          With regard to appeals from bankruptcy matters, the limits of
          this court’s jurisdiction “are described by the unique
          jurisdictional relationship between the bankruptcy court and
          the district court, and by 28 U.S.C. § 158(d), which provides
          that ‘courts of appeal shall have jurisdiction of appeals from
          all final decisions, judgments, orders, and decrees’ of district
          courts or bankruptcy appellate panels.” Matter of First Fin.
          Dev. Corp., 960 F.2d 23, 25 (5th Cir. 1992) (emphasis in
          opinion). This court has jurisdiction “only if the underlying
          bankruptcy court order was final.” Id. (internal quotation and
          citation omitted). Thus, “interlocutory orders of the
          bankruptcy court cannot appropriately be reviewed by courts
          of appeals, notwithstanding the discretion afforded by the
          Rules of Bankruptcy Procedure to the district court to entertain
          review of non-final orders.” Id.
          Here, the bankruptcy court had not disposed of the claims
          raised in Burch’s civil action against [the defendant].
          Therefore, the bankruptcy court’s denial of the motion to
          remand was an interlocutory order that this court lacks
          jurisdiction to review. See id.; Matter of Burch, 835 F. App’x
          741, 746-47 (5th Cir.), cert. denied sub nom. Burch v. Freedom
          Mortg. Corp., 142 S. Ct. 253 (2021).


   In re Burch, 2022 WL 901510, at *1. Likewise, in this case, Burch’s
   bankruptcy proceeding remains pending in the bankruptcy court. We are thus
   without jurisdiction to review the bankruptcy court’s interlocutory order
   denying Burch’s motion to recuse and transfer venue. Moreover, this court
   lacks jurisdiction to consider an appeal from the denial of a motion to recuse
   because “[q]uestions concerning the disqualification of judges are not
   immediately appealable.” Terrell v. City of El Paso, 176 F. App’x 621, 622 (5th
   Cir. 2006) (citing In re Corrugated Container Antitrust Litig., 614 F.2d 958,
   960–61 (5th Cir. 1980)). We therefore DISMISS this appeal for lack of
   jurisdiction.




                                          3
Case: 22-10027      Document: 00516281242           Page: 4    Date Filed: 04/14/2022




                                     No. 22-10027

          Finally, we reiterate that Burch has previously received separate
   sanctions from this court totaling $350 for pursuing frivolous appeals. In re
   Burch, 2022 WL 901510, at *1. On March 28, 2022, this court again warned
   Burch “that his continued pursuit of frivolous or abusive filings in this court,
   the district court, or the bankruptcy court will result in the imposition of
   further sanctions, including monetary sanctions, and he is admonished to
   review his pending appeals and to withdraw any appeals that are frivolous.”
   Id. Although this appeal fails for the same reasons that this court explained
   when it issued that warning, see id., Burch did not withdraw the appeal.
          Because Burch obviously ignored this court’s admonishment, an
   additional sanction and warning is warranted. Burch is hereby ORDERED
   to pay $100.00 to the clerk of this court. The clerk of this court and the clerks
   of all courts subject to the jurisdiction of this court are directed to return to
   Burch unfiled any submissions he should make until the sanction is paid in
   full. Burch is once again WARNED that additional frivolous or abusive
   filings in this court, the district court, or the bankruptcy court will result in
   further sanctions. He is once again ADMONISHED to review any pending
   appeals and to withdraw any appeals that are frivolous.




                                          4